 


109 HR 4169 IH: To suspend temporarily the application of laws which would deny certain federal benefits, entitlements, grants, and licenses to victims of Hurricane Katrina or Hurricane Rita due to convictions for certain drug crimes.
U.S. House of Representatives
2005-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4169 
IN THE HOUSE OF REPRESENTATIVES 
 
October 27, 2005 
Mr. Scott of Virginia (for himself, Mr. Rangel, Mr. Conyers, Mr. Thompson of Mississippi, Mr. Jefferson, Mr. Frank of Massachusetts, Ms. Jackson-Lee of Texas, Mr. Paul, Ms. Eddie Bernice Johnson of Texas, Ms. Lee, Mr. Hastings of Florida, and Mr. Al Green of Texas) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Ways and Means, Education and the Workforce, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To suspend temporarily the application of laws which would deny certain federal benefits, entitlements, grants, and licenses to victims of Hurricane Katrina or Hurricane Rita due to convictions for certain drug crimes. 
 
 
1.TANF, food stamp, and housing benefits 
(a)Temporary suspensionDuring the temporary suspension period, the provisions specified in subsection (b) shall not apply with respect to an individual or family who, at the time a Gulf hurricane disaster was declared to exist, resided in an area covered by the disaster declaration. 
(b)Provisions suspendedThe provisions specified in this subsection are as follows: 
(1)Section 115 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, but only to the extent that a conviction referred to in such section occurred before the disaster declaration for the Gulf hurricane disaster. 
(2)Subsection (f) of section 16 of the United States Housing Act of 1937 (42 U.S.C. 1437n(f)) (relating to ineligibility of individuals convicted of manufacturing or producing methamphetamine on the premises), but only to the extent that a conviction referred to in such subsection occurred before the disaster declaration for the Gulf hurricane disaster. 
(3)Subsection (a) of section 576 of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13661(a)) (relating to ineligibility because of eviction for drug crimes), but only to the extent that the drug-related criminal activity referred to in such subsection occurred before the disaster declaration for the Gulf hurricane disaster. 
(4)Subsection (c) of section 576 of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13661) (relating to authority to deny admissions to criminal offenders), but only to the extent that— 
(A)such subsection applies to drug-related criminal activity; and 
(B)the drug-related criminal activity referred to in such subsection occurred before the disaster declaration for the Gulf hurricane disaster.  
2.Higher education benefits 
(a)In GeneralDuring the temporary suspension period, section 484(r) of the Higher Education Act of 1965 (20 U.S.C. 1091(r)) shall not apply with respect to any individual who, at the time a Gulf hurricane disaster was declared to exist— 
(1)resided in an area covered by the disaster declaration; or 
(2)was enrolled or accepted for enrollment at an institution of higher education (as defined in section 102 of such Act) located in an area covered by the disaster declaration.  
(b)LimitationSubsection (a) shall only apply to the extent that a conviction referred to in section 484(r) of the Higher Education Act of 1965 (20 U.S.C. 1091(r)) occurred before the disaster declaration for the Gulf hurricane disaster. 
3.DefinitionsIn this Act: 
(1)Temporary suspension periodThe term temporary suspension period means the 3-year period beginning on the date on which the President declared a major disaster to exist in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), that was caused by Hurricane Katrina. 
(2)Gulf hurricane disasterThe term Gulf hurricane disaster means a major disaster that the President declared to exist, in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), and that was caused by Hurricane Katrina or Hurricane Rita. 
 
